                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

AMANDA VO, individually and on behalf                    )
of a putative class,                                     )
                                                         )
                                Plaintiff,               )
                                                         )
                v.                                       )                19 C 7187
                                                         )
VSP RETAIL DEVELOPMENT                                   )
HOLDING, INC.,                                           )
                                                         )
                                Defendant.               )

                                               ORDER

        Before the Court is Defendant VSP Retail Development Holding, Inc.’s (“VSP”)

motion to dismiss Plaintiff Amanda Vo’s (“Vo”) class action complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the following reasons, the Court grants

the motion.

                                           STATEMENT

        For purposes of this motion, the Court accepts as true the following facts from

the complaint.1 Alam v. Miller Brewing Co., 709 F.3d 662, 665–66 (7th Cir. 2013). All

reasonable inferences are drawn in Vo’s favor. League of Women Voters of Chicago v.

City of Chicago, 757 F.3d 722, 724 (7th Cir. 2014).

1
  In her memorandum in opposition to VSP’s motion to dismiss, Vo introduces an affidavit to support the
allegations found in her complaint. “However, evidentiary documents such as affidavits are improperly
raised at the pleading state. For a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),
with limited exceptions, the focus is solely upon the allegations in the complaint.” Douglas v. Wilmington
Fin., Inc., 2009 WL 3852458, *3 (N.D. Ill. 2009). Accordingly, the Court may not consider the factual
support found in the Vo Declaration.
      Plaintiff Vo is an Illinois citizen. Defendant VSP is a Delaware corporation with

its principal place of business in California. VSP manufactures and sells prescription

and non-prescription eyewear. As part of its business, VSP’s website offers Virtual

Try-On software that allows consumers to use their smartphones and other web-camera

enabled devices to “try on” eyewear remotely. VSP accomplishes this through the use

of cameras that scan consumers’ facial geometry, virtually apply the glasses to the facial

geometry, and overlay that information to photos and videos of the consumer’s face.

      While visiting VSP’s website in Illinois, Vo utilized the Virtual Try-On software.

The software scanned Vo’s face and used the information regarding her facial geometry

without gaining her informed, written consent or making any disclosures regarding such

capture and collection of her biometric information. Moreover, VSP failed to make

available any written policy regarding the retention and destruction of the biometric

information.

      Based on these events, Vo filed a complaint against VSP in the Circuit Court of

Cook County, Illinois (Chancery Division), alleging a violation of the Illinois Biometric

Information Privacy Act (“BIPA”), 740 ILCS 14/1 et seq. On October 31, 2019, VSP

removed the action to this Court. On December 3, 2019, VSP filed the instant motion

to dismiss Vo’s class action complaint pursuant to Federal Rule of Civil Procedure

12(b)(6).

      A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) “tests

the sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill

                                            2
Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must

set forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Plaintiffs need not provide detailed factual allegations,

but they must provide enough factual support to raise their right to relief above a

speculative level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim

must be facially plausible, meaning that the pleadings must “allow…the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described “in sufficient

detail to give the defendant ‘fair notice of what the…claim is and the grounds upon

which it rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir.

2007) (quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements,” are insufficient to withstand

a 12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.

       To give context to the issues raised in the motion to dismiss, the Court must begin

with a brief overview of BIPA. In order to protect individuals’ biometric identification,

the Illinois General Assembly enacted BIPA, which prohibits a private entity from

collecting, capturing, purchasing, receiving through trade, or otherwise obtaining an

individual’s biometric identifier or biometric information absent his or her informed,

written consent. 740 ILCS 14/15(b). The private entity must inform the individual that

their biometric identifier or biometric information is being collected or stored, along

with the purpose and length of time for which it will be collected and stored. Id. The

                                            3
private entity must also make available guidelines for the retention and permanent

destruction of the biometric identifiers and biometric information. 740 ILCS 14/15(a).

      According to BIPA, scans of facial geometry—such as those at issue here—are

considered biometric identifiers. 740 ILCS 14/10. However, BIPA includes a health

care exemption that specifically exempts “information captured from a patient in a

health care setting or information collected, used, or stored for health care treatment,

payment, or operations under [HIPAA]” from the definition of biometric identifier. Id.

The parties focus their arguments on whether HIPAA preempts BIPA and whether the

“Terms of Use” on VSP’s website required Vo to waive any and all causes of action

against VSP. Yet, these arguments put the cart before the horse. The Court must first

determine whether the biometric identifiers at issue are within BIPA’s scope or if they

fall within BIPA’s health care exemption.

      To fall under BIPA’s health care exemption, the biometric information obtained

must either: (1) be obtained from a patient in a health care setting, or (2) be collected,

used, or stored in connection with healthcare treatment, payment, or operations under

HIPAA. Id. Turning to the first prong, HIPAA defines “heath care” to include:

      (1) Preventive, diagnostic, therapeutic, rehabilitative, maintenance, or
      palliative care, and counseling, service, assessment, or procedure with
      respect to the physical or mental condition, or functional status, of an
      individual or that affects the structure or function of the body; and

      (2) Sale or dispensing of a drug, device, equipment, or other item in
      accordance with a prescription.



                                            4
45 C.F.R. § 160.103. Prescription and non-prescription eyewear are Class I medical

devices under federal regulations. 21 C.F.R. §§ 886.5842–44. According to the

complaint, VSP manufactures and sells prescription and non-prescription eyewear.

Therefore, VSP provides health care by selling a device or equipment in accordance

with a prescription—namely eyewear—and by offering a service or procedure that

affects the function of the body—namely vision. VSP’s Virtual Try-On software

facilitates this health care service by replicating “the diagnostic services typically

performed by an [eye care] professional,” such as measuring an individual’s face to

ensure the appropriate fit of corrective eyewear and confirm the eyeglasses are properly

positioned over a patient’s eyes. 1:19-cv-7181, Dkt. 27, Pg. 3. In obtaining Vo’s facial

geometry to accomplish these objectives, VSP’s Virtual Try-On software collected

biometric information from a patient in a health care setting.

      Vo claims that she was not a patient in a health care setting because “she never

requested an eye exam, never received an eye exam, never provided Defendant with a

prescription for corrective lenses, never received any such prescription, and never

requested or received any sort of medical treatment or advice that could reasonably be

construed as ‘health care.’” 1:19-cv-7187, Dkt. 23, Pg. 11. However, this assertion is

unavailing for two reasons. First, as noted above, the Virtual Try-On software provides

a health care service by ensuring the appropriate fit and positioning of corrective

eyewear. Therefore, Vo did receive a health care service from VSP. Second, even if

Vo did not proceed past the Virtual Try-On software to the eye exam and prescription

                                           5
stage, the initial evaluation of a prospective patient still constitutes a health care service.

45 C.F.R. § 160.103 (defining “health care” to include “assessment ... with respect to

the physical or mental condition ... of an individual or that affects the structure or

function of the body”). An individual cannot escape BIPA’s health care exemption

simply by choosing to forego the health care service for which they were evaluated.

       Given the Court’s finding that Vo’s facial geometry was obtained as a patient in

a health care setting, the biometric identifiers at issue fall within BIPA’s health care

exemption. As such, VSP cannot be held liable under BIPA for their collection or use.

Therefore, the Court grants the motion to dismiss on this basis. We need not reach the

arguments related to HIPAA preemption or the applicability of the “Terms of Use,” as

this issue is dispositive. Additionally, the Court finds that amending the BIPA claim

asserted would be futile, as this scenario falls outside of BIPA’s scope. Thus, we deny

Vo’s request to file an amended complaint. Runnion ex rel. Runnion v. Girl Scouts of

Greater Chicago & Nw. Indiana, 786 F.3d 510, 519–20 (7th Cir. 2015).

                                      CONCLUSION

       For the aforementioned reasons, the Court grants the motion to dismiss the

complaint. It is so ordered.



Dated: 3/25/2020                                   ________________________________

                                                   Charles P. Kocoras
                                                   United States District Judge


                                              6
